Citation Nr: 0507672	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  04-28 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1945 until July 
1946, including honorable service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran currently suffers from 
bilateral hearing loss and tinnitus.  He served honorably as 
a fireman on a ship in the United States Navy, and contends 
that his presently diagnosed disabilities were caused by the 
constant loud noise he was exposed to while being stationed 
in the engine room with two large diesel engines for six to 
eight months.  In particular, the veteran reports an incident 
in which an engine gasket exploded near where he was working, 
causing him hearing problems for a number of days afterward, 
and, according to the veteran, also led to a ringing in his 
ears which has been persistent ever since.  However, a review 
of the veteran's service medical records (SMRs) does not 
reveal any treatment for hearing loss or other hearing 
related issues.  Similarly, the first post service medical 
treatment in the file for the veteran's hearing problems was 
an examination conducted in early 2004. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Although the veteran never received treatment for hearing 
loss during service, this does not preclude him from proving 
service connection if something like hearing loss develops 
after service.  See Peters v. Brown, 6 Vet. App. 540, 543 
(1994).  However, there must be medical evidence showing that 
the veteran presently suffers from a disability, and that the 
disability was caused by service.  

In the veteran's case, he was diagnosed by an audiologist as 
having bilateral hearing loss, which the audiologist opined 
was "probably due to past noise exposure, perhaps related to 
[the blast injury] as well as other noise exposure."  The 
audiologist also diagnosed the presence of tinnitus.  
However, the audiologist did not offer an opinion as to 
whether this past noise exposure occurred in service or after 
service.  Specifically, whether it was at least as likely as 
not that the hearing loss and tinnitus were caused by in 
service noise exposure, as opposed to post service noise 
exposure such as might be incurred hunting.  The Board notes 
that the veteran reported to the audiologist that he had 
engaged in a considerable amount of hunting over the years.  

It is also curious that the audiologist noted in his 
statement that he was asked by someone at the VA Hospital to 
provide a second opinion regarding the veteran; however, the 
veteran's file contains no record of having been treated at a 
VA hospital.

Based on the evidence as outlined above, the veteran's file 
contains insufficient information on which to determine 
whether the veteran's hearing loss and tinnitus began during 
service.  In particular, no medical opinion provides the 
critical nexus between the veteran's present disability and 
his service.  Therefore, in an effort to fully assist the 
veteran in substantiating his claim, the Board finds that a 
remand is necessary to further develop the medical record.  

As such, this matter is REMANDED for the following action:

1.  The RO should obtain the veteran's 
medical records from the VA Hospital used 
by the veteran.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Following receipt of any VA treatment 
records, the RO should schedule the 
veteran for an examination to determine 
whether his diagnosed hearing loss and 
tinnitus are due to either a disease or 
injury incurred during his active 
military service, or as a consequence 
thereof.  After examining the veteran and 
reviewing his claims folder, the examiner 
should then render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's hearing loss and 
tinnitus either began during service or 
as a consequence of the veteran's 
service.  Any opinion rendered must be 
supported by a complete rationale.

(a) The examiner should specifically be 
requested to comment on: 

(i) The statement made in the 
audiologist's letter that the veteran had 
engaged in "a considerable amount of 
hunting over the years."
 
(ii) The difference between the hearing 
levels in the two ears on the audiologic 
evaluation which found the right ear to 
have 84 percent understanding, while the 
left ear had only 32 percent 
understanding.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO to determine whether 
service connection for hearing loss and 
tinnitus has been established.  If the 
benefits sought are not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
Additionally, this claim has been advanced on the docket on 
account of the veteran's age.

	                  
_________________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


